Exhibit 10.1

 

 

 

STOCK REPURCHASE AGREEMENT

BY AND BETWEEN

WRG ASBESTOS PI TRUST

AND

SEALED AIR CORPORATION

DATED AS OF JUNE 6, 2014

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      REPURCHASE   

Section 1.1

  Repurchase of Common Stock      1   

Section 1.2

  Closing      1   

Section 1.3

  Deliveries      1      ARTICLE II      REPRESENTATIONS AND WARRANTIES OF THE
TRUST   

Section 2.1

  Title to Repurchase Shares      2   

Section 2.2

  Authority Relative to this Agreement      2   

Section 2.3

  Approvals      2   

Section 2.4

  Receipt of Information      3      ARTICLE III      REPRESENTATIONS AND
WARRANTIES OF THE COMPANY   

Section 3.1

  Authority Relative to this Agreement      3   

Section 3.2

  Approvals      3   

Section 3.3

  Funds      3      ARTICLE IV      ADDITIONAL AGREEMENTS   

Section 4.1

  Additional Agreements      4   

Section 4.2

  Announcements      4   

Section 4.3

  Dividends      4      ARTICLE V      CONDITIONS TO CLOSING OF THE COMPANY   

Section 5.1

  Representations and Warranties      4   

Section 5.2

  Performance      4   

Section 5.3

  Closing Certificate      4   

Section 5.4

  Deliverables      4   

Section 5.5

  Completion of Secondary Offering      4   

 

i



--------------------------------------------------------------------------------

  ARTICLE VI      CONDITIONS TO CLOSING OF THE TRUST   

Section 6.1

  Representations and Warranties      5   

Section 6.2

  Performance      5   

Section 6.3

  Certificate      5   

Section 6.4

  Deliverables      5   

Section 6.5

  Purchase Price      5   

Section 6.6

  Completion of Secondary Offering      5      ARTICLE VII      MISCELLANEOUS   

Section 7.1

  Termination      5   

Section 7.2

  Savings Clause      6   

Section 7.3

  Amendment and Waiver      6   

Section 7.4

  Severability      6   

Section 7.5

  Entire Agreement      6   

Section 7.6

  Successors and Assigns      6   

Section 7.7

  No Third Party Beneficiaries      6   

Section 7.8

  Counterparts      6   

Section 7.9

  Specific Performance      6   

Section 7.10

  Notices      7   

Section 7.11

  Governing Law; Consent to Jurisdiction      8   

Section 7.12

  Interpretation      8   

Section 7.13

  Non-Recourse to the Trustees      9   

 

ii



--------------------------------------------------------------------------------

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of June 6, 2014, between WRG Asbestos PI Trust, a Delaware statutory trust (the
“Trust”), and Sealed Air Corporation, a Delaware corporation (the “Company”).

WHEREAS, the Trust owns 18,000,000 shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”), (such shares of Common Stock,
collectively, the “Trust Shares”);

WHEREAS, the Company and the Trust propose to enter into a transaction whereby
the Trust shall sell to the Company and the Company shall purchase from the
Trust certain Trust Shares, as set forth in this Agreement (the “Repurchase
Transaction”);

WHEREAS, the Trust propose to sell through an underwritten public offering (the
“Secondary Offering”) registered with the Securities and Exchange Commission
(the “SEC”) certain other Trust Shares (the “Secondary Offering Shares”)
representing an aggregate price to the [underwriter]/[underwriters] of not less
than $75,000,000; and

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Common Stock. The Company shall purchase from the
Trust, under the terms and subject to the conditions hereof and in reliance upon
the representations, warranties and agreements contained herein, at the Closing
(as defined below), and the Trust shall sell to the Company such aggregate
number of shares of Common Stock (the “Repurchase Shares”) equal to $130,000,000
(the “Purchase Price”), divided by the price per share of the Common Stock paid
by the underwriter or underwriters, as applicable (the “Secondary Share Price”)
to the Trust in the Secondary Offering and rounded down for any fraction of a
share.

Section 1.2 Closing. The closing (the “Closing”) of the Repurchase Transaction
shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York, immediately subsequent to the satisfaction or
waiver of the conditions set forth in Articles V and VI herein (with the date
upon which such satisfaction or waiver occurs being referred to here as the
“Closing Date”) or at such other time, date or place as the Trust and the
Company may agree in writing.

Section 1.3 Deliveries.

(a) At the Closing, the Trust agrees that it shall take all necessary
arrangements to transfer the Repurchase Shares free and clear of any Lien (as
defined below), except for any Permitted Lien (as defined below), to the Company
directly, or to or through a designated agent



--------------------------------------------------------------------------------

of the Company, so that the transfer of the Repurchase Shares to the Company is
properly reflected on the books and records of the Company, and shall deliver or
cause to be delivered to the Company two duly completed and executed original
copies of Internal Revenue Service (the “IRS”) Form W-9 or IRS Form W-8BEN, as
applicable (collectively, the “Trust Closing Deliveries”).

(b) At the Closing, the Company shall deliver to the Trust (collectively, the
“Company Closing Deliveries”) the Purchase Price, payable by wire transfer of
immediately available funds to an account or accounts that the Trust shall
designate in writing at least two Business Days prior to the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE TRUST

The Trust represents and warrants to the Company, as follows:

Section 2.1 Title to Repurchase Shares. The Trust owns and at the Closing shall
deliver the Repurchase Shares, free and clear of any option, call, contract,
commitment, mortgage, pledge, security interest, encumbrance, lien, tax, claim
or charge of any kind or right of others of whatever nature (collectively, a
“Lien”), except for any Lien resulting from this Agreement or arising out of,
resulting from or in connection with an agreement, arrangement or understanding
between the Trust and the Company and any restriction or encumbrance resulting
from any federal or state securities statute, law, rule or regulation
(collectively, “Permitted Liens”).

Section 2.2 Authority Relative to this Agreement. The Trust has the requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Trust and the consummation by the Trust of the transactions contemplated
hereby, including the sale of the Repurchase Shares, has been duly authorized by
the trustees of the Trust (the “Trustees”) and no other trust or other
proceedings or other actions, as applicable, on the part of the Trust is
necessary to authorize this Agreement or for the Trust to consummate the
transactions contemplated hereby or thereby. This Agreement has been duly and
validly executed and delivered by the Trust and constitutes the valid and
binding obligations of the Trust, enforceable against the Trust in accordance
with its terms, except as the same may be limited by the terms of this
Agreement, applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
the Trust for the execution, delivery or performance by the Trust of this
Agreement or the consummation by the Trust of the transactions contemplated
hereby.

 

2



--------------------------------------------------------------------------------

Section 2.4 Receipt of Information. The Trust has received all the information
it considers necessary or appropriate for deciding whether to consummate the
Repurchase Transaction. The Trust has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
Repurchase Transaction and the business and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access. The Trust has not received, nor is it relying on, any
representations or warranties from the Company other than as provided herein,
and the Company hereby disclaims any other express or implied representations or
warranties with respect to itself.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Trust, as follows:

Section 3.1 Authority Relative to this Agreement. The Company has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby, including the purchase of the Repurchase
Shares, have been duly authorized by the Company’s board of directors, and no
other corporate, stockholder or other proceedings or other actions on the part
of the Company are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and constitutes the valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as the same may be limited by the terms of this Agreement,
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

Section 3.2 Approvals. No material consent, approval, authorization or order of,
or registration, qualification with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
the Company for the execution, delivery or performance by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby.

Section 3.3 Funds. The Company will have as of the Closing sufficient cash
available to pay the Purchase Price to the Trust on the terms and conditions
contained herein, and there will be no restriction on the use of such cash for
such purpose.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Additional Agreements. The parties shall and shall cause their
subsidiaries, if any, to take such action and execute, acknowledge and deliver
such agreements, instruments and other documents as the other party may
reasonably require from time to time in order to carry out the purposes of this
Agreement.

Section 4.2 Announcements. The Trust shall not make any public announcements or
otherwise communicate with any news media or any potential purchaser of the
Common Stock with respect to this Agreement or any of the transactions
contemplated hereby without prior consent of the Company, other than any filing
with the SEC required under the Securities Act or the Exchange Act in connection
with the execution of and consummation of the transactions contemplated by this
Agreement.

Section 4.3 Dividends. The parties hereto acknowledge and agree that the Trust
shall have all right, title and interest in and to any and all dividends on the
Common Stock declared by the Board of Directors of the Company prior to the date
of this Agreement, but not otherwise paid by the Company to the Trust prior to
the Closing Date.

ARTICLE V

CONDITIONS TO CLOSING OF THE COMPANY

The obligation of the Company to purchase the Repurchase Shares at the Closing
is subject to the fulfillment on or prior to the Closing of each of the
following conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by the Trust in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Trust on or prior to the
Closing Date shall have been performed or complied with by the Trust in all
respects.

Section 5.3 Closing Certificate. The Trust shall have delivered to the Company a
certificate, dated the Closing Date and signed by an authorized signatory of the
Trust, certifying to the effect that the conditions set forth in Sections 5.1
and 5.2 have been satisfied. Such certificate shall not create any personal (as
opposed to entity) liability.

Section 5.4 Deliverables. The Trust shall have delivered at or prior to the
Closing to the Company the Trust Closing Deliveries.

Section 5.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING OF THE TRUST

The obligation of the Trust to sell the Repurchase Shares to the Company at the
Closing is subject to the fulfillment on or prior to the Closing of each of the
following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by the Company in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Company on or prior to
the Closing Date shall have been performed or complied with by the Company in
all respects.

Section 6.3 Certificate. The Company shall have delivered to the Trust a
certificate, dated the Closing Date and signed by an executive officer of the
Company, certifying to the effect that the conditions set forth in Sections 6.1
and 6.2 have been satisfied. Such certificate shall not create any personal (as
opposed to entity) liability.

Section 6.4 Deliverables. The Company shall have delivered at or prior to
Closing to the Trust the Company Closing Deliveries.

Section 6.5 Purchase Price. The Company shall have delivered at or prior to
Closing to the Trust or its designee or designees the applicable Purchase Price,
payable by wire transfer of immediately available funds to the account or
accounts that the Trust shall designate at least two Business Days prior to the
date of Closing.

Section 6.6 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing, by mutual written
consent of the Company and the Trust or (ii) at the election of either the
Company or the Trust by written notice to the other party hereto after 5:00
p.m., New York time, on June 20, 2014, if the Closing shall not have occurred,
unless such date is extended by the mutual written consent of the Company and
the Trust; provided, however, that the right to terminate this Agreement
pursuant to this clause (ii) shall not be available to a party whose failure or
whose subsidiaries’ or affiliate’s failure to perform or observe in any material
respect any of its obligations under this Agreement in any manner shall have
been the principal cause of or resulted in the failure of the Closing to occur
on or before such date.

 

5



--------------------------------------------------------------------------------

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms

Section 7.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 No Third Party Beneficiaries. No Person other than the parties
hereto shall have any rights or benefits under this Agreement, and nothing in
this Agreement is intended to, or will, confer on any Person other than the
parties hereto any rights, benefits or remedies.

Section 7.8 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.9 Specific Performance. Each of the Trust, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages. It is accordingly agreed that the Trust, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, without the posting of any bond, and the other party hereto will
not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. Such remedy shall not be deemed to be the exclusive remedy
for a breach of this letter agreement, but shall be in addition to all other
remedies available at law or equity. All rights, powers and remedies provided
under this Agreement or otherwise available in

 

6



--------------------------------------------------------------------------------

respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

Section 7.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first Business Day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

If to the Company:

Sealed Air Corporation

200 Riverfront Boulevard

Elmwood Park, New Jersey 07407-1033

Facsimile: (201) 703-4113

Attention: Norman D. Finch Jr.

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention: Laura Kaufmann Belkhayat, Esq.

If to the Trust:

WRG Asbestos PI Trust

c/o ARPC

1220 19th Street, NW

Washington, D.C. 20036

Facsimile: (202) 797-3619

Attention: John Brophy

with a copy (which shall not constitute notice) to:

Kaplan, Strangis and Kaplan, P.A.

90 S 7th St, Minneapolis

MN 55402

Facsimile: (612) 375-1143

Attention: James C. Melville, Esq.

 

7



--------------------------------------------------------------------------------

and

Keating Muething & Klekamp PLL

1 East Fourth Street, Suite 1400

Cincinnati, Ohio 45202

Facsimile: 513-579-6457

Attention: Edward E. Steiner, Esq.

Section 7.11 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without reference to the conflict of laws principles thereof that
would require the application of the laws of a jurisdiction other than the State
of Delaware. Each of the parties hereto irrevocably and unconditionally agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder or relating hereto, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder or relating hereto brought by the other party
hereto shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Each party further irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, the
benefit of any defense that would hinder, fetter or delay the levy, execution or
collection of any amount to which the party is entitled pursuant to the final
judgment of any court having jurisdiction. Each of the parties irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
and all rights to trial by jury in connection with any legal action or
proceeding arising out of or relating to this Agreement.

Section 7.12 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be

 

8



--------------------------------------------------------------------------------

followed by the words “without limitation.” “Business Day” means any day that is
not a Saturday, Sunday or other day on which banks are required or authorized by
law to be closed in New York, New York. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated by
the Commission from time to time thereunder (or under any successor statute).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).

Section 7.13 Non-Recourse to the Trustees. The Company acknowledges and agrees
that, in the absence of fraud by a Trustee, it shall have no claims of any
nature whatsoever against any of the Trustees (as opposed to the Trust) in
connection with the purchase and sale transaction contemplated by this
Agreement. In the absence of fraud by a Trustee (in which case only that
Trustee, and not any of the other Trustees) shall have any liability, the
Trustees shall have no liability to the Company or to any party claiming by or
through the Company for or with respect to any matter arising under or relating
to the purchase and sale transaction contemplated by this Agreement. This
Section 7.13 is of the essence of this Agreement and the Trust would not have
entered into this Agreement without this Section 7.13.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase and
Offering Agreement to be duly executed and delivered as of the date first above
written.

 

WRG ASBESTOS PI TRUST By:  

/s/ Lewis R. Sifford

Name:   Lewis R. Sifford Title:   Managing Trustee, WRG Asbestos PI Trust

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SEALED AIR CORPORATION By:  

/s/ Carol P. Lowe

Name:   Carol P. Lowe Title:   Senior Vice President and Chief Financial Officer

[Signature Page to Stock Repurchase Agreement]